Act File No. 333-155368 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 P ost- Effective Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 NATIONWIDE LIFE INSURANCE COMPANY (Exact name of registrant as specified in its charter) OHIO 63 11 31-4156830 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) ONE NATIONWIDE PLAZA, COLUMBUS, OHIO 43215 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Robert W. Horner, III Vice President – Corporate Governance and Secretary One
